Exhibit 10.16

UTC BOARD OF DIRECTORS

DEFERRED STOCK UNIT PLAN

Deferred Restricted Stock Unit Award

[INSERT NAME OF DIRECTOR]

Under the UTC Board of Directors Deferred Stock Unit Plan, each Non-Employee
Director of the Company receives, as of the date of election to the Board, a
non-recurring award of deferred restricted stock units having a grant date value
of $100,000, based on the closing price of UTC common stock on that date (the
“Units”). This award is intended to promote a closer identity of interests
between Non-Employee Directors and shareowners by providing Non-Employee
Directors with an equity-based interest in the Company’s future performance.

The Units are subject to a restriction on transferability and may not be sold,
assigned, pledged or transferred while such restriction remains in effect.
However, once vested, you are the owner of such Units on the records of the
Company. Your Unit balance will be credited with additional Units equivalent in
value to the dividend paid on the corresponding number of shares of UTC Common
Stock. The dividend equivalent Units will vest immediately but will otherwise be
subject to the same transfer restrictions applicable to the initial Units.

The Units will vest in increments of 20 percent per year. The effective date of
the grant of your Units will be             . The first 20 percent will vest on
the date of UTC’s next Annual Shareowner Meeting. An additional 20 percent will
vest on the date of UTC’s Annual Meeting each succeeding year while you continue
on the Board. At the time you retire or resign from the Board, your vested Units
will be payable in cash in a lump sum. You may, however, elect to receive the
value of your vested units following retirement or resignation in 10 or 15
annual installments by checking one of the two boxes below:

 

  ¨ 15 annual installments

 

  ¨ 10 annual installments

If you make or alter such election after you join the Board, you must do so at
least one year prior to retiring or resigning from the Board, and your lump sum
or installments will begin five years from the date the award would otherwise be
scheduled for payment.

Any Units not vested as of the date you resign or retire from the Board will be
forfeited without payment of any compensation to you. However, in the event of a
“change of control” or a “restructuring event” as defined by the United
Technologies Corporation 2005 Long Term Incentive Plan, or upon your death or
your resignation from the Board due to disability, or if you retire or resign to
accept full-time employment in public or charitable service, all Units that have
not previously vested will immediately vest and be payable in cash. Please note,
however, that the restriction on transferability continues in effect on vested
Units while you remain a Director of UTC. Accordingly, by your acceptance of the
Units, you agree that your vested Units will not be transferred by you prior to
your retirement or resignation as a Director of UTC.



--------------------------------------------------------------------------------

Deferred Restricted Stock Unit Award

(Continued)

Recognition of Ordinary Income Under U.S. Tax Law

For federal income tax purposes, you will be required to include in your income
the amount of any cash paid to you following your departure from the Board.
Additional Units credited as a result of dividend payments are likewise not
included in your income until they are distributed to you.

The foregoing is only a brief summary of the federal income tax consequences of
the Units. You are urged to consult your tax advisor for advice regarding your
individual circumstances. UTC will report and withhold such income as required
by state, federal or other applicable laws.

[Please confirm your agreement by faxing a signed and dated copy of this award
statement to (860) 660-0250.]

 

 

Signature

 

Printed Name

 

Date

 

Please Return to:   

Office of the Corporate Secretary

United Technologies Corporation

Fax: (860) 660-0250

 

-2-